ANDERSON, J.,
doubted as to the consciousness of the testatrix at the time Clarke signed the paper, but waived his doub* and concurred in the opinion of Staples, J.
MONCURE, P., dissented.
The judgment was as follows:
The court is of opinion, for reasons stated in writing and filed with the record, that the paper writing bearing date the 16th of August, 1871, purporting to be the last will and , testament of Ann P. Hatcher, offered for probate in the circuit court of ChesterfieM county, is the last will and testament of the said Ann P. Hatcher, and the said circuit court erred in rejecting the same. Wherefore it is considered by the court, that for the error aforesaid the said sentence of the circuit court be reversed and annulled, and that the appellees pay to the appellants their costs by them expended in the prosecution of their appeal aforesaid here. And this court, proceeding to pronounce such sentence as the said circuit court ought to have pronounced, it is ordered that the said paper writing be established and recorded as the last will and testament of the said Ann P. Hatcher.
Judgment reversed.